Case 1:20-cv-09972-PGG Document 13 Filed 05/11/21 Page 1 of 1




            MEMO ENDORSED
            The application is granted. The conference previously scheduled for May 13, 2021 is
            adjourned to May 27, 2021 at 10:00 a.m. by telephone.
            The parties are directed to dial 888-363-4749 to participate, and to enter the access code
            6212642. The press and public may obtain access to the telephone conference by dialing
            the same number and using the same access code. The Court is holding multiple
            telephone conferences on this date. The parties should call in at the scheduled time and
            wait on the line for their case to be called. At that time, the Court will un-mute the
            parties’ lines. Two days before the conference, the parties must email
            Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov
            with the phone numbers that the parties will be using to dial into the conference so that
            the Court knows which numbers to un-mute. The email should include the case name
            and case number in the subject line.




                                                      May 12, 2021
